Citation Nr: 0613537	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-08 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The Board remanded the claim for further development and 
consideration in April 2004.  


FINDINGS OF FACT

Hypertension began within one year of separation from 
service.


CONCLUSION OF LAW

Hypertension is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VA duty to notify and assist the 
veteran regarding his claim.  See generally, 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5107; (West 2002 & Supp. 2005); 38 
C.F.R. 3.102, 3.156(a), 3.159, 3.326 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The 4th and 5th elements were not addressed in the notice 
letters.  Once the RO effectuates the Board's grant, the RO 
can cure any notice defect with respect to these elements.  
Any question as to the degree of disability or the 
appropriate effective date to be assigned is rendered moot.  
Therefore, despite the inadequate notice provided to the 
veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the grant of his service connection claim.  Id. 

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis

In statements and testimony, the veteran contends that he had 
hypertension during his service separation examination but he 
was given medication which lowered his blood pressure.  He 
also noted that he was diagnosed by a private physician in 
1976, within one year of separation from service.  He noted 
that the physician is deceased and these records are 
unavailable.  However, in 2002, he submitted the statement of 
the physician's medical technologist who remembered that the 
veteran was treated for hypertension in 1976.  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
this disability was incurred in active service or, if pre- 
existing active service, was aggravated therein beyond its 
natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Hypertension may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

Stated somewhat differently, to establish entitlement to 
service connection, there must be: (1) a medical diagnosis of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The veteran's service medical records were negative for any 
complaints or diagnosis of hypertension.  VA medical records 
show treatment for hypertension in 1977.  

A VA examination was conducted in June 2004.  The examiner 
stated that there were no elevated blood pressure 
measurements in the veteran's service medical records, and 
the record showed an established pattern of elevated blood 
pressure measurements in May 1977.  The examiner concluded 
that it was not as likely as not that the veteran's 
hypertension was due to service.  

A VA examination was conducted in May 2005.  The examiner 
stated that the veteran had two inservice blood pressure 
measurements of 124/82 and 126/82 which, according to today's 
standards, are considered pre hypertension.  The examiner 
also noted that the veteran received hypertension medication 
in 1977.  In light of the pre hypertension in service and his 
receipt of hypertension medication in 1977, the examiner 
stated that it was most likely that the veteran had 
hypertension in 1976.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In weighing the evidence, there is reasonable doubt as to 
whether the veteran's hypertension became manifest within one 
year of separation from service, as there are competent 
opinions by VA physicians for and against the proposition.  
As the evidence is in relative equipoise, and as the benefit 
of the doubt must be resolved in favor of the veteran; 
service connection for hypertension is granted.  See 38 
U.S.C.A. § 5107; Gilbert, Alemany, supra.


ORDER

Entitlement to service connection for hypertension is 
granted.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


